Opinion issued November 21, 2012.




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                              NO. 01-12-00999-CV
                           ———————————
                   IN RE TIMOTHY P. MARTIN, Relator



            Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      In this original proceeding, relator Timothy P. Martin seeks a writ of

mandamus to compel the trial court to rule on a “motion to re-open the case” and a
motion to recuse the trial court judge that relator filed after the trial court dismissed

his suit.1 We deny the petition for writ of mandamus.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




1
      The underlying proceeding is Timothy P. Martin v. Tyler County, No. 68119I, in
      the 23rd District Court, Brazoria County, Texas, the Honorable Ben Hardin,
      presiding.
                                           2